Case 1:20-cv-00966-RDA-MSN Document 26 Filed 12/02/20 Page 1 of 1 PagelD# 101

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division
FATMA KARIMOVA,

Plaintiff,

Civil Action No. 1:20-cv-00966
(RDA/MSN)

V.

SPRING HOMECARE CORPORATION
d/b/a SPRING HOME CARE
CORPORATION, and SHAKIBA
HAKAMI,

mee ee Ne ee ee eS

Defendants.

o
é
=
nw

 

This matter comes before the Court on the Update on Joint Notice of Settlement (“Joint
Update”) filed by Plaintiff Fatma Karimova (“Plaintiff”). Dkt. 25. Plaintiff advised that the
settlement agreement is “currently being drafted by the parties and is nearing completion” but
requests an additional 14 days to request dismissal of the action with prejudice, citing challenges
stemming from the novel COVID-19 pandemic and intervening holidays. Considering the Joint
Update, and finding good cause, the Court GRANTS the parties’ request for relief.

Accordingly, the matter is stayed an additional 14 days.

Itis SO ORDERED.

Alexandria, Virginia
December 2, 2020 |
/s/

Rossie D. Alston, JE —
United States District Judge
